EXHIBIT 10.1

 

FOURTH AGREEMENT OF AMENDMENT

TO

REVOLVING LOAN AND SECURITY AGREEMENT

AND OTHER DOCUMENTS

 

 

This Fourth Agreement of Amendment to Revolving Loan and Security Agreement
("Fourth Amendment") is effective October 26, 2009 by and among SOVEREIGN BANK,
a federal savings bank, having an address of 101 Wood Avenue South, Iselin NJ
08830 ("Lender"), MEDIA SCIENCES INTERNATIONAL, INC., a Delaware corporation,
MEDIA SCIENCES, INC., a New Jersey corporation, and CADAPULT GRAPHIC SYSTEMS,
INC., a New Jersey corporation, having their chief executive office at 8
Allerman Road, Oakland NJ 07436 (either separately, jointly, or jointly and
severally, "Borrower").

 

 

RECITALS

 

A.        Borrower has executed and delivered a certain (i) Secured Revolving
Loan Note dated February 12, 2008, in the original maximum principal sum of
Eight Million Dollars ($8,000,000.00), as amended, and a certain (ii) Term Loan
Note in the original maximum principal sum of One Million Five Hundred Thousand
Dollars ($1,500,000.00) payable to the order of Lender (collectively, "Note")

 

B.        In connection with the execution and delivery of the Note and to
secure payment and performance of the Note and other obligations of Borrower to
Lender, the Lender and Borrower have executed, among other things, a Revolving
Loan and Security Agreement dated February 12, 2008, as amended ("Loan
Agreement").

 

C.     In addition to the foregoing documents, Media Sciences International,
Inc. and Media Sciences, Inc. (jointly and severally, "Pledgor") have executed
certain Pledge and Control Agreements dated February 12, 2008 ("Pledge
Agreement"). For purposes of convenience, the Borrower and Pledgor are jointly
and severally referred to as "Obligors."

 

D.        In addition to the foregoing documents, the Obligors and Lender have
executed or delivered other collateral agreements, certificates and instruments
perfecting or otherwise relating to the security interests created. For purposes
of convenience, the Note, Loan Agreement, Pledge Agreement and related
collateral agreements, certificates and instruments are collectively referred to
as the "Loan Documents.”

 

E.

Borrower has requested a modification of the Loan Documents.

 

F.        Lender and Obligors wish to clarify their rights and duties to one
another as set forth in the Loan Documents.

 



 


--------------------------------------------------------------------------------



 

 

NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Fourth Amendment and the benefits to be received from the
performance of such promises, covenants and understandings, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

AGREEMENTS

 

1.         Lender and Obligors reaffirm, consent and agree to all of the terms
and conditions of the Loan Documents as binding, effective and enforceable
according to their stated terms, except to the extent that such Loan Documents
are hereby expressly modified by this Fourth Amendment.

 

2.         In the case of any ambiguity or inconsistency between the Loan
Documents and this Fourth Amendment, the language and interpretation of this
Fourth Amendment is to be deemed binding and paramount.

 

3.

As to the Loan Agreement:

 

A. Section 1.3(a) is hereby amended to read as follows:

 

Interest accrues on the Revolving Loan at the greater of (i) seven percent (7%)
per annum or (ii) Lender's floating Prime Rate (as that term is defined in this
Agreement) plus three and one-quarter percent (3.25%) per annum. In no event is
the interest rate to be less than seven percent (7%) per annum.

 

 

B.

Section 6.19(c) is hereby amended to read as follows:

 

(c) Field Examination Fee. Upon demand, Borrower is to pay Lender a field
examination fee of $750.00 per man/day, plus expenses. Such fees are deemed
earned in full on the date when same are due and payable hereunder and are not
subject to rebate or pro ration upon termination of this Agreement for any
reason.

 

 

C.

Section 7.16 is hereby amended to read as follows:

 

Section 7.16 Fixed Charge Coverage Ratio

 

The Borrower is not to cause or permit its Fixed Charge coverage ratio, tested
quarterly, on a rolling three month basis for the quarter ended December 31,
2009, on a rolling six, nine and twelve month basis for each quarter ending
thereafter until quarter ending September 30, 2010; and thereupon for the
quarter ending September 30, 2010 and each quarter thereafter based upon a
trailing twelve month basis, to be less than 1.05:1. Fixed Charge is defined as
earnings before interest, taxes, depreciation and amortization ("EBITDA")
(including an add back for non-cash stock based compensation) less the sum of:
cash taxes; cash

 



 

-2-

 


--------------------------------------------------------------------------------



 

 

capital expenditures; any cash dividends, distributions or loans, and other cash
payments not captured on the current profit and loss statement, divided by
principal payments on term debt (or capital leases), and cash interest. For all
of the foregoing determinations, any equity contribution made to the Borrower
will be applied to offset cash capital expenditures. For those of the foregoing
determinations made during fiscal periods 2009 and 2010 only which will be
determined on a rolling twelve month basis, cash received by Borrower from
convertible debt offerings and associated warrants will be applied to offset
cash capital expenditures together with the payments made to PNC Equipment
Finance LLC/PNC Leasing pursuant to paragraph 5 of the Third Amendment.
Notwithstanding the foregoing, this Section will not apply to the Borrower's
fiscal quarter ending September 30, 2009, for which the provisions of Section
7.20 will apply.

 

D.

The following is added as Section 7.20:

 

Section 7.20

Cash Burn

 

The Borrower is not to cause or permit its Cash Burn to be more than minus One
Hundred Fifty Thousand Dollars (-$150,000.00) for the first fiscal quarter of
fiscal 2010 ending September 30, 2009. "Cash Burn" is defined as EBITDA
(including an add back for non-cash stock based compensation) less the sum of:
capital expenditures paid in cash, cash taxes paid, cash interest paid, all
principal payments (excluding payments made to PNC Equipment Finance LLC/PNC
Leasing for the lease obligation paid in full in August, 2009), excess of
deferred rent liability over income statement rent expense and any distributions
or dividends paid in cash.

 

E.

The following is added as an additional sentence to Sections 7.15, 7.16 and
7.20:

 

Calculations of compliance with this Section will exclude the non-cash effects
of new accounting pronouncement EITF 07-5.

 

4.         In consideration of this Fourth Amendment, Borrower is to pay to
Lender a fee of Six Thousand Dollars ($6,000.00) upon execution of this Fourth
Amendment.

 

5.         Obligors represent and warrant that there are no defaults or events
of Default pursuant to or defined in any of the Loan Documents, and that all
warranties and covenants which have been made or performed by Obligors in
connection with the Loan Documents were true and complete when made or
performed.

 

6.        The Loan Documents are hereby amended to provide that a default,
breach or failure on the part of Obligors to perform any covenant or condition
hereunder or an event of Default otherwise defined in either this Fourth
Amendment or any document executed in connection with this Fourth Amendment is
to be deemed an event of Default for purposes of the Loan Documents.

 



 

-3-

 


--------------------------------------------------------------------------------



 

 

7.        All representations, warranties and covenants made by Obligors to
Lender in the Loan Documents are hereby repeated as though first made expressly
in this Fourth Amendment.

 

8.         Except as otherwise provided herein, the Loan Documents continue in
full force and effect, in accordance with their respective terms. The parties
hereto hereby expressly confirm and reaffirm all of their respective
liabilities, obligations, duties and responsibilities under and pursuant to said
Loan Documents and consent to the terms of this Fourth Amendment. Capitalized
terms used in this Fourth Amendment which are not otherwise defined herein have
the meaning ascribed thereto in the Loan Documents.

 

9.         The parties agree to sign, deliver and file any additional documents
and take any other actions that may reasonably be required by Lender including,
but not limited to, affidavits, resolutions, or certificates for a full and
complete consummation of the matters covered by this Fourth Amendment.

 

10.       This Fourth Amendment is binding upon, inures to the benefit of, and
is enforceable by the heirs, personal representatives, successors and assigns of
the parties. This Fourth Amendment is not assignable by Obligors without the
prior written consent of Lender.

 

11.       To the extent that any provision of this Fourth Amendment is
determined by any court or legislature to be invalid or unenforceable in whole
or part either in a particular case or in all cases, such provision or part
thereof is to be deemed surplusage. If that occurs, it does not have the effect
of rendering any other provision of this Fourth Amendment invalid or
unenforceable. This Fourth Amendment is to be construed and enforced as if such
invalid or unenforceable provision or part thereof were omitted.

 

12.        This Fourth Amendment may only be changed or amended by a written
agreement signed by all of the parties. By the execution of this Fourth
Amendment, Lender is not to be deemed to consent to any future renewal or
extension of the loan. This Fourth Amendment may only be changed or amended by a
written agreement signed by all of the parties. This Fourth Amendment is deemed
to be part of and integrated into the Loan Documents.

 

13.        This Fourth Amendment is governed by and is to be construed and
enforced in accordance with the laws of New Jersey as though made and to be
fully performed in New Jersey (without regard to the conflicts of law rules of
New Jersey).

 

14.       The parties to this Fourth Amendment acknowledge that each has had the
opportunity to consult independent counsel of their own choice, and that each
has relied upon such counsel's advice concerning this Fourth Amendment, the
enforceability and interpretation of the terms contained in this Fourth
Amendment and the consummation of the transactions and matters covered by this
Fourth Amendment.

 

15.       Obligors are to reimburse Lender for its costs, expenses, and
reasonable attorneys' fees incurred in connection with this Fourth Amendment,
upon execution of this Fourth Amendment.

 

THE OBLIGORS, FOR THEMSELVES, THEIR SUBSIDIARIES (IF ANY) AND LENDER HEREBY
WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION RELATING TO THIS FOURTH
AMENDMENT OR THE DEBT AS AN INDUCEMENT TO THE EXECUTION OF THIS FOURTH
AMENDMENT.

 



 

-4-

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have signed this Fourth Amendment.

 

 

Attest/Witness:

MEDIA SCIENCES

 

 

INTERNATIONAL, INC

 

/s/ Michael W. Levin

By:

/s/ Kevan D. Bloomgren

 

Print Name: Michael W. Levin

Print Name: KEVAN D. BLOOMGREN

Title: CEO

Title:

CFO

 

 

 

Attest/Witness:

MEDIA SCIENCES, INC

 

 

/s/ Michael W. Levin

By:

/s/ Kevan D. Bloomgren

 

Print Name: Michael W. Levin

Print Name: KEVAN D. BLOOMGREN

Title: CEO

Title:

CFO

 

 

 

Attest/Witness:

CADAPULT GRAPHIC SYSTEMS, INC.

 

 

/s/ Michael W. Levin

By:

/s/ Kevan D. Bloomgren

 

Print Name: Michael W. Levin

Print Name: KEVAN D. BLOOMGREN

Title: CEO

Title:

CFO

 

 

 

 

 

SOVEREIGN BANK

 

By:

/s/ Alan M. Lapidus

 

Print Name: ALAN M. LAPIDUS

Title: SVP

 

 



 

-5-

 


--------------------------------------------------------------------------------



 

 

STATE OF NEW JERSEY

)

 

 

) ss.

COUNTY OF Bergen

)

 

 

 

DENISE S HAWKINS

Notary Public

State of New Jersey

My Commission Expires Mar 11, 2012

 

 

 

I CERTIFY that on October 26, 2009, Kevan D. Bloomgren personally appeared
before me and that this person acknowledged under oath, to my satisfaction, that
this person is the Chief Financial Officer of Media Sciences, Inc., Media
Sciences International, Inc. and Cadapult Graphic Systems, Inc., the
corporations named in the attached document; this person executed and delivered
the attached document on behalf of and as the voluntary act and deed of the
corporations, and this person was authorized by the corporations to execute and
deliver the attached document on behalf of the corporations.

 

 

/s/ Denise S. Hawkins

 

 

 

-6-

 

 

 